Citation Nr: 1825570	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right lower extremity radiculopathy or right lower extremity pain to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from October 2000 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that while the Veteran initially requested a Board hearing when he filed his formal appeal and a hearing was scheduled for March 2017, the Veteran did not appear.  Accordingly, as good cause for the Veteran's failure to appear has not been submitted, the Board will proceed to adjudicate the appeal.

The issue of entitlement to service connection for left leg radiculopathy and left lower extremity pain has been raised by the record by the Veteran's Notice of Disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran's service treatment records indicate that the Veteran was experiencing low back pain and right lower extremity pain.  The Veteran was diagnosed with lumbar spondylolisthesis, and received a provisional diagnosis of right lower extremity radiculopathy that was later ruled out by normal February 2004 electromyography (EMG) results.  When the Veteran filed his claim for a low back condition the AOJ also adjudicated the matter of entitlement to service connection for right lower extremity radiculopathy.  Service connection for a lumbar spine condition was initially denied but entitlement to service connection for degenerative disc disease and spondylolisthesis of the lumbar spine was later granted in an October 2014 rating decision.  At the Veteran's September 2013 VA examination he reported bilateral leg pain, and in his October 2013 NOD, he attributed his bilateral leg pain to his in-service disc injury, which as discussed above, is now service-connected.  Additionally, the Board observes that the Veteran reported that he had commenced treatment for his back condition at the Iowa City VA Medical Center (VAMC).  

Addressing the foregoing, there are no VA treatment records from the Iowa City VAMC currently associated with the claims file.  Therefore, on remand, any outstanding relevant VA treatment records should be procured.

Additionally, the Board observes that recently, the United States Court of Appeals for the Federal Circuit held that the term "disability" as used in 38 U.S.C. § 1110 (2012) "refers to the functional impairment of earning capacity, not the underlying cause of said disability" and that "pain alone can serve as functional impairment and therefore qualify as a disability."   Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. April 3, 2018).  Thus, although radiculopathy was not specifically diagnosed at the time of the September 2013 VA examination, functional impairment caused by the Veteran's reported right lower extremity pain must be addressed.  Accordingly, a new VA examination is warranted to address direct service connection.  Moreover, because the entitlement to service connection secondary to the Veteran's lumbar spine condition is now raised by the record, an etiology opinion addressing this theory of entitlement should also be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records to include his outstanding back treatment records from the Iowa City VAMC and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current right lower extremity condition and pain to include any radiculopathy if present, to be conducted after the development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should provide the following opinions:

i. Does the Veteran have diagnosable right lower extremity radiculopathy or other diagnosed right lower extremity condition?

ii. If the Veteran does not have a diagnosable right lower extremity condition, does the Veteran's right lower extremity pain nevertheless result in functional impairment? If so, please describe this functional impairment.

iii. For any diagnosed right lower extremity condition or right lower extremity pain resulting in functional impairment, is at least as likely as not (50 percent or greater probability) that the diagnosed condition or pain resulting in functional impairment: (1) began during active service; (2) is related to any in-service event or injury; or (3) manifested within one year of active duty service?

iv. For any diagnosed right lower extremity condition or right lower extremity pain resulting in functional impairment, is at least as likely as not (50 percent or greater probability) that the diagnosed condition or pain resulting in functional impairment is proximately due to or the result of his service-connected lumbar spine condition?

v. For any diagnosed right lower extremity condition or right lower extremity pain resulting in functional impairment, is at least as likely as not (50 percent or greater probability) that the diagnosed condition or pain resulting in functional impairment has been aggravated beyond its natural progression by his service-connected lumbar spine disability during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




